Title: From George Washington to Rufus King, 25 August 1796
From: Washington, George
To: King, Rufus


        Private
       
        
          Dear Sir
          Philadelphia 25th Augt 1796
        
        Will you do me the favor to cause the enclosed notification to be inserted in some public Paper, agreeably to the Decree of the High Court of Chancery in Virginia—annexed thereto.
        It has been a long, troublesome and vexatious business to me; and I wish to close it finally and effectually in the manner designated. One part of which (depositing of the money) I have already complied with—and wish to do the same by the other part—namely, the Publication in England.
        The persons interested (if any of them are in existence) lives, most probably, at or near Newcastle in Northumberland County England. Whether it would be best therefore to send it there in the first instance for publication, or to publish it in the Metropolis (London) with a request that it may be re-published there, I leave to your better judgment in these matters.
        Whatever expence is incurred, be pleased either to charge in your public account, or send me a note of it, and the amount shall in either case be paid to the Secretary of State here.
        I am sorry and almost ashamed to give you trouble in so trifling (though to me, interesting a business) but as I conceived it would be the most effectual mode of executing it, I rely on your goodness to excuse it—and to send me one of the Papers containing the publication of the notice.
        I hope you and family had a short and pleasant passage—Present me if you please to Mrs King, and be assured of the esteem & regard with which I am—Dear Sir Your most Obedt Servt
        
          Go: Washington
        
       